EXHIBIT 10.1 INVESTMENT REPRESENTATION LETTER AND SUBSCRIPTION AGREEMENT March 29, 2013 Broadview Institute, Inc. 8147 Globe Drive Woodbury, MN 55125 Gentlemen: The undersigned hereby agrees to purchase from Broadview Institute, Inc. (the Company) 4,500,000 units (the Units) at a price of $1.00 per Unit, with each Unit consisting of one share of Series B Preferred Stock, $0.01 par value per share (the Preferred Shares) and detachable Warrants to purchase two (2) shares of Common Stock, $0.01 par value per share (the Common Stock) at an exercise price of $0.50 per share. The terms and provisions of the Preferred Shares and the Warrants are set forth in Exhibits A and B, respectively. In addition, the undersigned hereby agrees to purchase from the Company 4,500,000 shares of Common Stock at a price of $0.25 per share (Common Shares). I understand that the Common Shares, the Preferred Shares, the shares into which the Preferred Shares are convertible (the Conversion Shares), the Warrants and the shares purchasable through exercise of the Warrants (the Warrant Shares; and collectively, with the Common Shares, Preferred Shares, the Conversion Shares and the Warrants, the Securities) have not been registered under the Securities Act of 1933, as amended (the Securities Act) on the ground that the acquisition of the Securities by me is exempt under Section 4(2) thereof. In partial consideration of the issuance of the Securities to me, I hereby represent, warrant and agree as follows: 1.
